Filed 7/2/15 In re Jonathan H. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re JONATHAN H., a Person Coming                                   B257482
Under the Juvenile Court Law.
                                                                     (Los Angeles County
LOS ANGELES COUNTY                                                   Super. Ct. No. CK90482)
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MONIQUE A.,

         Defendant and Appellant.




         APPEAL from order of the Superior Court of Los Angeles County,
Marguerite Downing, Judge. Affirmed.
         Marsha F. Levine, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Amir Pichvai for Plaintiff and Respondent.
                                        _________________________
                                    INTRODUCTION
       Monique A. appeals from the order of the juvenile court taking jurisdiction over
her 15-year-old son, Jonathan. (Welf. & Inst. Code, § 300, subd. (b).)1 We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       1. family history
       This is the second appeal involving a dependency in this family. In the first
dependency commenced in 2011, the juvenile court adjudicated then 12-year-old
Jonathan a dependent because mother has mental and emotional problems and failed to
take her prescribed medication, and because she was arrested for assault with a deadly
weapon after driving onto a lawn to run a relative over with her car, intending to kill the
victim. Mother then brandished a pair of scissors and a gun at the relative. Jonathan was
present the time. The court issued an order in January 2012 permanently restraining
mother from contacting Jonathan because mother had failed to undergo a court-ordered
psychiatric evaluation (Evid. Code, § 730), failed to enroll in services, and was
negatively influencing Jonathan during unmonitored telephone contact. The court
granted Jonathan’s father John N., who was not living with mother, sole legal and
physical custody of the child and terminated jurisdiction. We affirmed the orders.
(In re J.H. (Sept. 20, 2012, B239461) [nonpub. opn.].) There have been seven other
referrals involving mother and Jonathan between 2001 and 2013 that did not result in a
dependency.
       In February 2014, two years later, the Department of Children and Family
Services (the Department) filed the petition at issue here on behalf of Jonathan under
subdivision (b) of section 300. As sustained, the petition alleges with respect to father
that he was unwilling and unable to provide ongoing care and supervision of Jonathan
and requested the child be removed from his home and custody. As for mother, the
petition alleges that she has a history of mental and emotional problems which render her


1
      All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.


                                             2
incapable of providing regular care and supervision of Jonathan. On a prior occasion,
mother was hospitalized for evaluation and treatment of her psychiatric condition.
Jonathan has been a dependent of the court because of mother’s mental and emotional
problems.
       2. the detention report
       In the events leading to this newest petition, the Department received a referral on
the child abuse hotline in February 2014, alleging father and step-mother, Trina H.,
physically abused Jonathan by hitting and stomping on him. Jonathan ran away from
father’s home and went to mother despite the restraining order.
       Trina H. told the interviewing social worker that Jonathan ran away from home
because he refused to follow house rules. He took Trina’s cell phone on which she kept
precious photographs of her deceased son. When Jonathan was originally placed with
father, two and a half years earlier at the age of 13, he could not read or write well. He
was placed in special education. Father stated that the child lies and steals. Father felt it
was better for Jonathan to live with mother.
       Jonathan admitted running away from father’s house. He went to his maternal
aunt, his mother, and then to his friend Elijah P. Jonathan no longer wanted to live with
father who was “ ‘too strict.’ ” Jonathan admitted taking his step-mother’s telephone.
       Elijah P.’s mother explained that when Jonathan ran away from father and came to
her, she took him to mother because she was unaware of the prior dependency and the
restraining order.
       The social worker interviewed mother by telephone. Interviewing mother “was
extremely complicated, as mother appeared to be mentally unstable.” Mother’s
conversation went from calm, to extreme, to aggressive, to passive, to spiritual, and
eventually to apologetic. Mother claimed “ ‘everyone is against her’ ” and that “her
family framed her.” Mother informed the social worker that she had someone listening in
on the interview. However, mother admitted that Jonathan was living with her sister.
Reminded that a permanent restraining order precluded mother from having contact with
the child, mother raised her voice at the social worker. With respect to the incident


                                               3
leading to mother’s arrest, she indicated that “ ‘they lied,’ ” and that she was the one
being attacked.
       Mother wanted Jonathan in her care. She claimed she loved him and stated she
had made several attempts to see him in the two years since the last dependency. She
claimed she could be an active parent, even with the restraining order in place. Mother
agreed that Jonathan could be placed with maternal aunt, Lakenya B.
       L.B. notified the social worker that on the same day as the above interview with
mother, L.B. had called the police to have mother removed from the car because of
mother’s behavior.
       Based on the above information, the social worker concluded that Jonathan could
not stay in father’s home as father was reluctant to have the child remain with him and
Jonathan did not want to return there. Nor could the child go to mother as she had failed
to comply with previous court orders or to reunify with the child, and the existing
restraining order prohibited mother from having unmonitored contact with the child.
       The juvenile court ordered Jonathan detained.
       3. the jurisdiction report
       Through unmonitored telephone contact with Jonathan, mother was negatively
influencing the child. As evidence, the social worker noted the child had became defiant
just as he had before the first dependency. Father inappropriately disciplined the child by
striking him with a belt. Jonathan ran away and was found with mother. As the result of
the child’s defiant behavior, father no longer wanted him to return to father’s household
and Jonathan did not want to return there because of father’s strict rules. Jonathan
wanted to live with mother.
       Additionally, Jonathan continued to have unmonitored contact with mother and
was engaging in reckless and unsafe behavior. He was acting out in school and in his
placement. He was suspended from school for playing with his cell phone. He ran away
from his caregiver, who had prohibited him from attending a party, and did not return for
two days. He was suspected of drinking. Jonathan also posted a picture of the social
worker’s car on Instagram with threatening language. Were it not for the flash on the


                                              4
child’s camera, the license plate would have been visible. He was also involved in a theft
of cell phones at Target.
          Jonathan’s caregiver expressed the same concern about the child’s hygiene as had
Trina: The child lacked proper hygiene; did not do his chores; did not clean after
himself; and kept a dirty room.
          The social worker was unable to interview mother because mother did not return
telephone calls. Father denied he or his wife hit, stomped on, or physically abused
Jonathan. Father was adamant that Jonathan not return to his custody, however, and
wanted the child to go to a “training facility where he can get some training structure
first.”
          Mother finally agreed to an interview. She made an appointment at her work,
supposedly DHL. However, the address she gave was El Camino College. Mother was
not there at the appointed time. She claimed that she had left work early and was waiting
for the social worker at an intersection. The address did not exist. Mother gave the
social worker another address, which also did not exist. Mother rejected the social
worker’s suggestion they meet at the Department’s office and explained she did not know
when she might be available to make a postponed interview. Mother suggested the social
worker conduct the interview from his car. When the social worker declined, mother
“became upset and accused [the social worker] of not wanting to interview her.”
          The interview finally took place the following day. Mother denied having a
mental health problem or a history with the Department. Mother denied the allegations
of the petition, stating that “people are lying and jealous” of her. She insisted she would
undergo the psychiatric evaluation to prove “that I am mentally stable.” She has yet to do
so.
          At the originally scheduled jurisdiction hearing, father did not contest the petition.
The juvenile court sustained the allegations in count (b) of the petition involving father’s
conduct and declared Jonathan a dependent of the court. The court ordered the child
removed from father’s custody. (§ 361, subd. (c).)



                                                 5
       As for mother, the juvenile court received the above described reports into
evidence. Mother submitted reports indicating she had completed five sessions of a
12-week anger management program; attended four sessions of a 12-week parenting
program; enrolled in a domestic violence program, and attended the orientation session to
begin individual counseling. Also, she attended two intake sessions at a community
health center. Mother did not provide evidence that she had undergone or had scheduled
an Evidence Code section 730 psychological evaluation. At the hearing, Jonathan’s
attorney expressed concerns about mother’s “serious[,] ongoing[,] unaddressed mental
health issues.”
       The Department argued that mother had never addressed the mental health issues
that caused the prior dependency. The Department also noted incidents in which
mother’s behavior in court “appeared erratic.” For example, the juvenile court had had to
admonish mother not to interrupt, and mother was agitated.
       The juvenile court sustained the allegations explaining, although mother may not
have obtained a specific diagnosis, that her behavior before the court was “erratic” and
“unusual,” as was her behavior with the social worker who was attempting to obtain
information from her. Although mother’s last hospitalization was in 2007, the court
found it was clear that mother still had either “mental health or emotional issues” that
affected her ability to properly parent with the result it was in Jonathan’s best interest to
sustain the petition with respect to her. The court ordered that Jonathan remain suitably
placed and that visits with mother would remain monitored in a therapeutic setting in
light of the existing restraining order. The court also ordered mother to undergo an
evaluation under Evidence Code section 730 and to participate in various programs.
Mother filed her appeal.
                                      CONTENTIONS
       Jonathan has already been declared a dependent based on father’s conduct, and
father has not filed an appeal. However, mother challenges the findings as to her,
contending that there is no evidence to support the petition’s allegations and that the
juvenile court should have considered placing Jonathan in her custody.


                                              6
                                        DISCUSSION
       1. The evidence supports the juvenile court’s jurisdictional findings and order.
       A child who falls within the following description is within the jurisdiction of the
juvenile court and may be adjudged a dependent child of the court under section 300,
subdivision (b)(1): “The child has suffered, or there is a substantial risk that the child
will suffer, serious physical harm or illness, as a result of the failure or inability of his or
her parent or guardian to adequately supervise or protect the child . . . .” Under
section 300, subdivision (b) there must be evidence indicating either that the child has
already suffered, or there is a substantial risk he will suffer, serious harm or illness.
       The juvenile court’s finding at a jurisdictional hearing that a child is described by
section 300 must be supported by a preponderance of the evidence. (In re I.J. (2013)
56 Cal. 4th 766, 773.)
       The evidence here is sufficient. Mother was hospitalized in 2007 for two weeks
for mental health issues. She was still suffering from mental health issues when she
drove, with 12-year-old Jonathan in the car, onto a lawn with the intention of running
over her relative, and then waived a pair of scissors and threatened to kill the victim. She
was arrested and placed in a psychiatric jail unit. The juvenile court then issued an order
permanently restraining mother from contact with Jonathan outside of a therapeutic
setting. That order remains in effect. None of this behavior, which lead to the previous
dependency, has ever been addressed. Then, in advance of the jurisdiction hearing in this
case, mother’s own sister had to call the police simply to have mother removed from the
sister’s car. Mother has acted erratically and delusionally with the social worker and
even in court. Mother never underwent the psychological evaluation the juvenile court
ordered under Evidence Code section 730. Mother’s conduct, in sum, evinces the
impaired judgment and distorted perception of reality, originally seen in 2011, that
remains unaddressed in 2014 at the time of the jurisdiction hearing.
       The evidence likewise supports the conclusion that mother’s conduct causes harm
to Jonathan and, as the conduct has not been addressed, continues to pose a risk to him.
The child has been engaging in many reckless and self-destructive behaviors. Since he


                                                7
resumed unmonitored contact with mother he has run away, stolen cell phones, consumed
alcohol, and threatened a social worker. Even the permanent restraining order, issued in
2012 to protect Jonathan from mother, has not prevented mother from having
unsupervised contact with him. Not only has mother repeatedly violated that order by
contacting Jonathan and arranging for him to run away from father’s house, but she
claims she can parent the child even with the order in place, indicating mother intends to
continue to flout the restraining order. The evidence supports the juvenile court’s
jurisdictional findings that mother’s mental and emotional problems caused Jonathan’s
defiant, criminal, self-destructive behavior and that the child is at substantial risk in the
future if mother is allowed unmonitored contact with him. (§ 300, subd. (b).) None of
the cases mother cites persuades us otherwise.
       Mother quotes from Black’s Law Dictionary’s definition of mental illness and
argues that we must interpret section 300, subdivision (b) to “require some sort of
diagnosis of a mental disorder, by a current or past licensed professional” before a court
can make a subdivision (b) finding. This contention is convenient given mother has
repeatedly avoided undergoing the very same Evidence Code section 730 psychological
evaluation to obtain the diagnosis that she now insists must occur before the court can
declare her child a dependent under section 300, subdivision (b). In any event, the
juvenile court did not sustain allegations that mother has a “mental illness.” Rather, the
petition alleges that she has a history of mental and emotional problems that cause her to
be incapable of providing regular care and supervision of Jonathan. Apart from whether
mother has a diagnosed mental illness, her mental health and emotional problems place
Jonathan at substantial risk of suffering serious physical harm.
       2. Mother’s placement contention is moot.
       Mother next contends that the juvenile court failed to follow section 361.2 to place
Jonathan with her. We have taken judicial notice of the order entered on April 27, 2015
returning Jonathan to mother’s custody. Accordingly, this contention is moot.




                                               8
                                DISPOSITION
     The orders are affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                         ALDRICH, J.




We concur:




             EDMON, P. J.




             KITCHING, J.




                                     9